                Case 13-35775-AJC            Doc 191      Filed 06/21/19        Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

In re:
                                                                                               Chapter 13
                                                                                  Case No.: 13-35775-AJC
BELKIS L. VILLALBA

      Debtor.
___________________________________________/

   RESPONSE TO NOTICE TO DEEM MORTGAGE CURRENT AND THAT DEBTOR HAS
     PAID ALL POST-PETITION AMOUNTS TO WELLS FARGO HOME MORTGAGE

         TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:

         U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust, (“Secured

Creditor”) in the above-entitled Bankruptcy proceeding, hereby submits the following response to the

Debtor’s Motion to Deem Mortgage Current and that Debtor has paid all post-petition amounts to Wells

Fargo Home Mortgage (“Motion”) filed on June 6, 2019.

         Secured Creditor is entitled to receive payments pursuant to a Promissory Note which matures on

November 1, 2028 and is secured by a Deed of Trust on the subject property commonly known as 7215

S.W. 21st Street, Miami, Florida 33155 (the “Property”).

         Secured Creditor agrees that the pre-petition arrearages claim in the amount of $91,368.66 has been

fully cured. Secured Creditor further agrees that the Debtor is current post-petition and is due for the August

1, 2019 mortgage payment.

Dated this 21st day of June, 2019.
                                                           Respectfully submitted,
                                                           GHIDOTTI | BERGER, LLP
                                                           Attorneys for Secured Creditor
                                                           3050 Biscayne Blvd. - Suite 402
                                                           Miami, Florida 33137
                                                           Telephone: (305) 501.2808
                                                           Facsimile: (954) 780.5578
                                                           By: s/ Chase A. Berger
                                                                  Chase A. Berger, Esq.
                                                                  Florida Bar No. 083794
                                                                  cberger@ghidottiberger.com
               Case 13-35775-AJC         Doc 191      Filed 06/21/19      Page 2 of 2



               CERTIFICATE PURSUANT TO LOCAL RULE 9011-4 (B)(1)

       I certify that I am admitted to the Bar of the United States District Court for the Southern

District of Florida and I am in compliance with the additional qualifications to practice in this court

as set forth in Local Rule 2090-1(A).


                                               By:     /s/ Chase A. Berger
                                                           Chase A. Berger, Esq.




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 21st, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF.

       I also certify that the foregoing document is being served this day, either via transmission

of Notice of Electronic Filing generated by CM/ECF or by first class U.S. Mail, upon:

 Debtor                                              Debtor’s Counsel
 Belkis L Villalba                                   Efrain Cortes, Esq.
 9041 NW 177 TER                                     POB 590173
 Hialeah, FL 33018                                   Ft Lauderdale, FL 33359

 Trustee                                             U.S. Trustee
 Nancy K. Neidich                                    Office of the US Trustee
 www.ch13miami.com                                   51 S.W. 1st Ave.
 POB 279806                                          Suite 1204
 Miramar, FL 33027                                   Miami, FL 33130


                                               By:     /s/ Chase A. Berger
                                                           Chase A. Berger, Esq.
